21-03009-hcm Doc#7 Filed 05/27/21 Entered 05/27/21 08:31:56 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed May 27, 2021.

                                                 __________________________________
                                                        H. CHRISTOPHER MOTT
                                                 UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________

               IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION
  IN RE:                          §
  THE GATEWAY VENTURES, LLC,      § Case No. 21-30071-hcm
             Debtor.              §      (Chapter 11)
  WESTAR INVESTORS GROUP, LLC,              §
  SUHAIL BAWA, and                          §
  SALEEM MAKANI,                            §
               Plaintiffs,                  §
  v.                                        §   Adversary No. 21-03009-hcm
  THE GATEWAY VENTURES, LLC,                §
  PDG PRESTIGE, INC.,                       §
  MICHAEL DIXON, SURESH KUMAR,              §
  and BANKIM BHATT                          §
               Defendants.                  §


                  ORDER REGARDING FIRST STATUS HEARING
            AND SETTING DEADLINES IN REMOVED STATE COURT SUIT

         On May 26, 2021, the Court conducted a status hearing in this adversary
  proceeding. This adversary proceeding is a suit that originated in the County Court at
  Law No. 6 of El Paso County, Texas (“State Court”) styled Westar Investors Group, LLC,
  Suhail Bawa, and Saleem Makani v. The Gateway Ventures, LLC, PDG Prestige, Inc.,
  Michael Dixson, Suresh Kumar, and Bankim Bhatt, civil cause no. 2020DCV0914 (“Suit”).
  The Suit was removed from the State Court to this Court by the filing of a Notice of
  Removal on May 3, 2021, by Defendant Bankim Bhatt. The Suit has been docketed in
  this Court as adversary proceeding no. 21-03009.



                                                                                      1
21-03009-hcm Doc#7 Filed 05/27/21 Entered 05/27/21 08:31:56 Main Document Pg 2 of 2




        Appearing at the status hearing were the following: Mr. Eric Wood, as counsel for
  Westar Investors Group, LLC, Suhail Bawa, and Saleem Makani (collectively “Plaintiffs”);
  Ms. Chantel Crews, as current counsel of record for The Gateway Ventures, LLC (“TGV”),
  PDG Prestige, Inc. (“PDG”), and Michael Dixson (Dixson”); Mr. Jeff Carruth as bankruptcy
  counsel for TGV and PDG; Mr. Aldo Lopez, as counsel for Bankim Bhatt (“Bhatt”); and
  Mr. Harrel Davis as counsel for Suresh Kumar (“Kumar”) (TGV, PDG, Dixson, Bhatt and
  Kumar are collectively referred to as “Defendants”).

         At the status hearing, the Court was advised that Plaintiffs were still considering
  whether to file a Motion to Remand the Suit to State Court. After considering the
  statements of counsel and the State Court pleadings filed with the Notice of Removal, the
  Court finds that the following Order should be entered in this adversary proceeding.

        IT IS THEREFORE ORDERED AND NOTICE IS HEREBY GIVEN AS FOLLOWS:

         1.    June 2, 2021 is the deadline by which any Motion to Remand the Suit to
  State Court must be filed by any party.

          2.    By June 11, 2021, Plaintiffs and each of the non-removing Defendants
  (TGV, PDG, Dixson, and Kumar) shall file and serve a Statement required by Rule
  9027(e)(3) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) with this
  Court, stating whether or not each of such parties consent to entry of final orders and
  final judgment by this Court in this adversary proceeding.

        3.     A status hearing in this adversary proceeding is hereby reset for June 30,
  2021 at 1:30 p.m. (MT), 2:30 p.m. (CT). Counsel for each party should attend the status
  hearing. The status hearing will be conducted through the Webex software application at:
  us-courts.webex.com/meet/Mott. Counsel may also appear at the hearing by phone at
  phone number 650-479-3207, access code 160-357-6609#.


                                          ###




                                                                                          2
